OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice in the Second Department on March 10, 1982, and was employed by a law firm with offices in the First Department.
Pursuant to rule 603.11 of this court (22 NYCRR), respondent has submitted an affidavit in which he admits that there *161is currently pending against him a sua sponte complaint which would lead to formal charges of professional misconduct, acknowledges that he does not have any defense to any charge of misconduct which might ensue, and, as a result, wishes to resign voluntarily and freely from the Bar. He states he is not being subjected to coercion or duress, and is fully aware of the implications of submitting the resignation.
The Departmental Disciplinary Committee does not oppose his request and agrees that the affidavit recites facts which meet the required criteria.
Accordingly, the resignation should be accepted and respondent’s name stricken from the roll of attorneys and counselors-at-law.
Murphy, P. J., Sullivan, Asch, Fein and Wallach, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York.